Title: From George Washington to James Hooker, 25 February 1781
From: Washington, George
To: Hooker, James,Hooker, Horace


                        
                            Sir,
                            Head Quarters New Windsor Feby 25h 1781
                        
                        I am informed that Doctor Foster late purveyor to the hospitals in the Eastern district has deposited in your
                            hands sundry articles procured by him for hospital uses with directions not to deliver them to the public officers on the
                            plea of their having been procured on private credit. All purchases made by public officers for the public use are
                            necessarily presumed to be on public credit, and a detention of them on the plea I have mentioned cannot be justifiable.
                            If admitted it would sanction the worst abuses—The service at present too would be particularly injured by a compliance
                            with Doctor Fosters directions to you—as the hospitals are in great distress for want of stores. and I must therefore
                            request and require you will immediately deliver them to the order of the Director General for which this will be your
                            justification. I am Sir Your most Obedient & humble servant

                    